HARRISON, J. concurring.
I concur. Whether the will of James. H. Hamilton was properly admitted to probate is a question which does not arise in this case. The petition of Gordon to be appointed administrator of his estate sufficiently set forth the jurisdictional facts giving the court jurisdiction .to make the appointment and the order appointing him was made after the notice required by the statute had been given. The insertion. in this order and in the letters of administration issued to him, of the words “with the will annexed,” affected his authority only to the extent that he might attempt to carry out any provisions of the will which were at variance with the provisions of the statute in cases of intestacy. Th.e court, therefore, had jurisdiction of the estate, and. to set apart the land in question as a homestead. As the interest of the minor in these lands does not in any respect depend upon the will, it is immaterial whether it was properly admitted to probate or not.
Yan Fleet, J., concurred.